Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/28/21 has been entered and made of record. Claims 1, 11-12 and 18 are amended. Claims 21-23 are new. Claims 1-23 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claims 1, 11 and 18 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0091778) in view of Matsui et al. (US 2014/0086550).
As to Claim 1, Day teaches a display device comprising: 
a display panel; a sensor configured to detect an orientation state of the display device; memory (Day discloses display devices 110a-d  operating as thin clients in [0041], see also Fig 2; display devices that contain accelerometers to determine orientation in [0051]); and 
one or more processors operatively coupled to the display panel, the sensor, and the memory, wherein the memory comprises instructions that, when executed by the one or more processors, cause the one or more processors to (Day, Fig 2): 
receive host content from a host device communicatively coupled to the display device (Day discloses “the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s)” in [0041]; the communications unit 210 in [0046]); 
display the host content on the display panel when the orientation state of the display device is a first orientation state (Day discloses “the images 112 can be provided from any suitable source such as from the system data storage 120, data storage 205 on one or more of the display devices 110a-d, data obtained directly from one or more associated or connected medical imaging devices (not shown) or from data accessed remotely by any other means, such as over a network” in [0063]); 
detect with the sensor that the orientation state of the display device has changed to a second orientation state; transmit orientation data corresponding to the second orientation state to the host device; receive from the host device, host content which has been transformed by a rendering pipeline that is set at the host device based on the transmitted orientation data corresponding to the second orientation state; and display the transformed host content on the display panel when the orientation state of the display device is the second orientation state (Day discloses “the display devices 110a-d, which operate as thin clients. In this case, the display devices 110a-d can communicate with the server(s) to provide user input, user data, device data and any other data stored or input to the display device 110a-d and the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s)” in [0041]; “devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051].)
Day doesn’t directly teach a frame buffer on the host device. The combination of Matsui further teaches following limitations:
wherein the host content comprises content written into a framebuffer on the host device; wherein the transformed host content comprises the host content rewritten into the framebuffer in a direction that conforms with the second orientation state of the display device (Day discloses “In the embodiment of FIG. 2, data storage 120 stores image data and is linked to the server 125, which is configured to communicate remotely with the display devices 110a-d, which operate as thin clients… and the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s)” in [0041]; “The system data storage 120 is configured to store the images 112a-d and/or image data used to produce the images, and data used by the image display system 105 such as the hanging protocols, user preferences and other user data and/or device data such as display sizes, display resolutions, and/or the like” in [0055]. Here, Day teaches a data storage 120 to store the rendered image data before transmitting to the display device. Day doesn’t directly teach a framebuffer on the server. Matsui further discloses “image data is stored in a frame buffer. The frame buffer is a storage region in which image data of one frame that is to be displayed on the display screen 110 is temporarily stored” in [0061]; “The server 201 determines, as a moving image region, a region in which many updates has been performed among pieces of image data in a frame buffer 902 which have been updated on the basis of the operation information group 701” in [0090].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Day with the teaching of Matsui so that the data storage on the server taught by Day may include a frame buffer to temporarily store the image data before or after the image rendered by the server (Matsui, [0061, 0090]).

As to Claim 2, Day in view of Matsui teaches the display device according to claim 1, wherein the display device is an external display device that is communicatively coupled to the host device via a coupling mechanism (Day discloses “the image display system 105 comprises or is comprised in a server/client based system” in [0040]; hanging protocols in [0058].)

As to Claim 3, Day in view of Matsui teaches the display device according to claim 2, wherein the coupling mechanism includes a display cable that enables communication between the external display device and the host device based on one or more protocols that are based on one or more standardized specifications (Day discloses “the image display system 105 comprises or is comprised in a server/client based system” in [0040]; “over a network via wireless or cable” in [0014]; “Hanging protocols may be specified using the DICOM standard (Digital Imaging and Communications in Medicine (DICOM) Supplement 60” in [0058].)

As to Claim 5, Day in view of Matsui teaches the display device according to claim 1, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to detect that the orientation state of the display device has changed to the second orientation state comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
detect a current orientation value of the display device based on data from the sensor; and detect that the orientation state of the display device has changed from the first orientation state to the second orientation state based on an orientation value corresponding to the first orientation state, and the current orientation value, wherein the transformed host content is received and displayed on the display device dynamically with an orientation that is synchronized with rotation of the display device (Day discloses “devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051].)

As to Claim 10, Day in view of Matsui teaches the display device according to claim 1, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to transmit the orientation data corresponding to the second orientation state comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
 transmit the orientation data corresponding to the second orientation state via a second connection pathway that establishes a second communication link between the host device and the display device (Day discloses “The communications unit 210 is configured to communicate with the communications units 210 of other display devices 110 and/or the server(s) and/or remote data storage 120. The display device communications unit 210 can comprise suitable wired or wireless communications apparatus” in [0046]; communication over a network via wireless or cable in [0014]; “it will be appreciated that one or more feature described in relation to a server, networked storage or other networked function may be provided in a display device 110a-d” in [0091]; “Hanging protocols may be specified using the DICOM standard” in [0058].)
Claim 11 is rejected based upon similar rationale as Claim 1.

As to Claim 12, Day in view of Matsui teaches the host device according to claim 11, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to set the rendering pipeline on the host device comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
adjust the rendering pipeline on the host device so that the rendering pipeline transforms the host content to conform with the current orientation state of the display device (Day discloses “the display devices 110a-d, which operate as thin clients. In this case, the display devices 110a-d can communicate with the server(s) to provide user input, user data, device data and any other data stored or input to the display device 110a-d and the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s)” in [0041]; “In some embodiments devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051].)

As to Claim 13, Day in view of Matsui teaches the host device according to claim 11, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to set the rendering pipeline on the host device comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
select, from among a plurality of rendering pipelines on the host device, a rendering pipeline that is configured to transform host content for the current orientation state of the display device (Day discloses “the display devices 110a-d, which operate as thin clients. In this case, the display devices 110a-d can communicate with the server(s) to provide user input, user data, device data and any other data stored or input to the display device 110a-d and the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s)” in [0041]; “In some embodiments devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051].)

Claim 18 recites similar limitations as claims 1 & 2 but in a method form. Therefore, the same rationale used for claims 1 & 2 is applied.
Claim 19 is rejected based upon similar rationale as Claim 3.

As to Claim 21, Day in view of Matsui teaches the display device according to claim 1, wherein the transformed host content further comprises at least some content that was out of a display space defined by the display device in the first orientation state (Matsui discloses “The server 201 determines, as a moving image region, a region in which many updates has been performed among pieces of image data in a frame buffer 902 which have been updated on the basis of the operation information group 701” in [0090]. Here, any updated image data is stored in frame buffer, which may be the content that is out of a display space before.)

Claim 22 is rejected based upon similar rationale as Claim 21. 
Claim 23 is rejected based upon similar rationale as Claim 21.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Matsui and Tian (US 2020/0009453).
As to Claim 4, Day in view of Matsui teaches the display device according to claim 1, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to:
detect that the orientation state of the display device has changed to the second orientation state comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
detect a current orientation value of the display device based on data from the sensor (Day discloses display device containing sensors to determine orientation of the display device in [0051]); and
detect that the orientation state of the display device has changed from the first orientation state to the second orientation state based on an orientation value corresponding to the first orientation state, a threshold orientation value corresponding to the second orientation state, and the current orientation value (Day discloses “to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051]. Tian further discloses “The target detection apparatus may be configured to detect data about an orientation of the mobile terminal…The orientation of the mobile terminal may be determined by detecting the orientation of the target detection apparatus… The target detection apparatus may not only detect a change in position data of the mobile terminal, but also may detect a change in direction data of the mobile terminal” in [0037]; “the method may further include obtaining rotation data for changing the first orientation data to be the second orientation data, and determining that the relative orientation data meets the target condition in a case that the rotation data is greater than or equal to a first threshold” in [0064].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Day and Matsui with the teaching of Tian so as to determine if a device is rotated above a rotation angle (Tian, [0064]).


Claims 6, 8-9, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Matsui and Luo (US 2016/0234659).
As to Claim 6, Day in view of Matsui teaches the display device according to claim 1. The combination of Luo further teaches wherein the memory further comprises instructions that, when executed by the one or more processors, cause the one or more processors to:
receive a query from the host device for a current orientation state of the display device; and transmit orientation data corresponding to a current orientation state of the display device in response to the query (Day discloses “Day discloses “devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device” in [0051]. Luo further discloses “the server may periodically query the mobile devices for their orientation, or the mobile devices may update their orientation information, periodically or when commanded by the user, to the server” in [0069].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Day and Matsui with the teaching of Luo so that the server may periodically query the mobile devices for their orientation to obtain the up-to-date orientation information (Luo, [0069]).

As to Claim 8, Day in view of Matsui and Luo teaches the display device according to claim 6, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to receive the query from the host device for the current orientation state comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
receive the query from the host device for the current orientation state via a first connection pathway that establishes a first communication link between the host device and the display device (Day discloses “The communications unit 210 is configured to communicate with the communications units 210 of other display devices 110 and/or the server(s) and/or remote data storage 120. The display device communications unit 210 can comprise suitable wired or wireless communications apparatus” in [0046]; communication over a network via wireless or cable in [0014]; “it will be appreciated that one or more feature described in relation to a server, networked storage or other networked function may be provided in a display device 110a-d” in [0091]; “Hanging protocols may be specified using the DICOM standard” in [0058].)

As to Claim 9, Day in view of Matsui and Luo teaches the display device according to claim 6, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to transmit the orientation data corresponding to the current orientation state comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
transmit the orientation data corresponding to the current orientation state via a first connection pathway that establishes a first communication link between the host device and the display device (Day discloses “The communications unit 210 is configured to communicate with the communications units 210 of other display devices 110 and/or the server(s) and/or remote data storage 120. The display device communications unit 210 can comprise suitable wired or wireless communications apparatus” in [0046]; communication over a network via wireless or cable in [0014]; “it will be appreciated that one or more feature described in relation to a server, networked storage or other networked function may be provided in a display device 110a-d” in [0091]; “Hanging protocols may be specified using the DICOM standard” in [0058].)

Claim 14 is rejected based upon similar rationale as Claims 8 & 9.

Claim 16 is rejected based upon similar rationale as Claims 10 & 11.
Claim 17 is rejected based upon similar rationale as Claims 10.

Claim 20 is rejected based upon similar rationale as Claims 2, 6 and 10.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Matsui, Luo and Liu et al. (US 2015/0105943).
As to Claim 7, Day in view of Luo teaches the display device according to claim 6. The combination of Liu further teaches a timing controller (TCON) chip including a configuration data register, wherein the orientation data corresponding to the current orientation state of the display device is stored in the configuration data register (Day discloses “devices that contain accelerometers, or other devices that can be used to determine orientation” in [0051]. Liu further discloses “The embodiment can also include a controller having a microprocessor, a timing device, and memory, with the controller receiving and storing the position and orientation data from the INS and the ranging and orientation data from the laser, or other aiding device, together with time tag data indicating when the data was output from the INS, and when the data was output from the aiding device, before storage” in [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Day, Matsui and Luo with the teaching of Liu so as to receive and store the position and orientation data from the sensors together with time tag data indicating when the data is output from the sensors (Liu, [0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Matsui, Luo and Sarfraz et al. (US 2018/0300469).
As to Claim 15, Day in view of Matsui and Luo teaches the host device according to claim 14, wherein the instructions that, when executed by the one or more processors, cause the one or more processors to query the display device via the first connection pathway comprise instructions that, when executed by the one or more processors, cause the one or more processors to:
query the display device via the first connection pathway while the host device is in a boot mode (Sarfraz discloses “detecting that the display device is connected while the source device is booting” in claim 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Day and Luo with the teaching of Sarfraz so as to detect the connection with display device during a booting of a host to ensure that at least one display is connected with a host device.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612